t c memo united_states tax_court basil oliver jr petitioner v commissioner of internal revenue respondent docket no filed date basil oliver jr pro_se karen o myrick for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioner a notice_of_deficiency which determined a federal_income_tax deficiency of dollar_figure for the tax_year petitioner filed a petition with the court on date seeking redetermination after concessions by the parties the issues left for determination are whether petitioner is entitled to a dependency_exemption deduction for his nephew for the tax_year whether petitioner is entitled to a child_tax_credit for his nephew for the tax_year and whether petitioner is entitled to an additional earned_income_credit on account of his nephew for the tax_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in missouri when the petition was filed petitioner claimed a dependency_exemption deduction the child_tax_credit and an additional earned_income_credit on his federal tax_return for his infant nephew tah for the tax_year tah is the twin son of petitioner’s half brother trenton freeman petitioner and mr freeman have the same mother but not the same father accordingly petitioner’s father basil oliver sr basil sr is not the biological grandfather of tah respondent has conceded that petitioner is eligible for an earned_income_credit of dollar_figure which was omitted from the notice_of_deficiency it is the court’s policy to refer to a minor by his or her initials see rule a unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue during the tax_year petitioner lived in the same house as basil sr in st louis missouri petitioner and basil sr did not have a formal lease agreement instead petitioner paid basil sr between dollar_figure and dollar_figure per month for living_expenses these payments were for petitioner’s rent utilities food and other living_expenses during the tax_year petitioner’s total income was dollar_figure for the same year basil sr reported wages of dollar_figure in april or date petitioner began assisting his brother in caring for tah at the time mr freeman had five young children under the age of six and petitioner took in tah to relieve some of the economic burden on his brother petitioner continued this care for about a year--ending around march or date during this period of care several people contributed to the financial support of tah petitioner spent around dollar_figure per month for tah’s support this money went toward food diapers clothing and shoes for child care petitioner and basil sr would trade off watching tah one would watch tah while the other worked then they would switch tah slept in his own crib in petitioner’s bedroom tah’s mother diedre hampton provided for tah as well as his twin brother and older half sibling ms hampton remained tah’s legal guardian during the relevant period and was responsible for tah’s healthcare through her medicaid qualifications it is however unclear the total amount of money if any she provided in support of tah petitioner claimed a dependency_exemption deduction for tah on his federal tax_return petitioner also claimed a child_tax_credit and an additional earned_income_credit on account of tah for the tax_year neither mr freeman ms hampton nor basil sr claimed a dependency_exemption deduction or any other credits on tah’s account for the tax_year opinion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters shifts to the commissioner pursuant to sec_7491 although neither party alleges the applicability of sec_7491 the burden_of_proof has not shifted to respondent with respect to any of the issues in this case because petitioner has not satisfied the requirements of sec_7491 to substantiate the items in dispute accordingly petitioner bears the burden of showing that he is entitled to a dependency_exemption deduction for tah that he is entitled to an earned_income_credit attributable to tah and that he is entitled to a child_tax_credit for tah for the tax_year i dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child under sec_152 or a qualifying_relative under sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_relative sec_152 lays out the requirements for a dependent to be a qualifying_relative a qualifying_relative is an individual who bears a relationship to the taxpayer as described in sec_152 whose gross_income for the year is less than the exemption_amount defined in sec_151 who receives over half of his or her support from the taxpayer for the taxable_year at issue and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 petitioner meets the first two requirements of sec_152 tah and petitioner satisfy the relationship_test in d a and for tah to be a qualifying_relative because tah is the son of petitioner’s brother see sec_152 f under the second requirement the relative’s income cannot exceed the exemption_amount as defined in sec_151 sec_152 tah was an infant child who did not receive any income for the tax_year accordingly tah satisfies these two requirements the third requirement for an individual to be a qualifying_relative under sec_152 is that the taxpayer provide over one-half of the individual’s support for the tax_year to meet the burden of support a taxpayer must establish by competent evidence the total amount of support furnished for the taxable_year at issue see 56_tc_512 cotton v commissioner tcmemo_2000_333 further to determine whether a taxpayer provided over half of the total support to a qualifying_relative the taxpayer’s contribution will be compared to the entire amount of support which the individual respondent concedes that petitioner as the child’s uncle meets the familial requirements to claim tah as a qualifying_relative received from all sources including support which the individual herself supplied sec_1_152-1 income_tax regs support includes food shelter clothing medical and dental care education and the like id petitioner offered very little evidence for either the total sources of support for tah or petitioner’s own share of tah’s support petitioner did not have a bank account during the tax_year and could not show his amount of support to tah through canceled checks or receipts petitioner and basil sr traded off watching tah and did not use a babysitter or other child care both petitioner and ms hampton helped pay for food and other necessities for tah ms hampton remained tah’s legal guardian and provided healthcare for him through her medicaid qualification while there is some evidence petitioner helped support tah this court cannot conclude on the record the amount of the total support for tah nor the amount of support petitioner provided therefore tah is not petitioner’s qualifying_relative and petitioner is not entitled to a dependency_exemption deduction under sec_152 for the tax_year see sec_151 b qualifying_child sec_152 provides the requirements for a relative to be a qualifying_child of a taxpayer sec_152 a - e sec_152 requires that the individual bear a specified relationship to the taxpayer share the same abode as the taxpayer meet specific age requirements and not have provided over one-half of his or her own support respondent concedes all but one of the requirements respondent maintains tah did not have the same abode as petitioner for more than one-half of the tax_year as required by sec_152 respondent argues petitioner admitted that tah lived with him only on an as needed basis the court finds this argument unconvincing because the statement was made over the phone to an informal unknown representative of respondent petitioner has on multiple occasions stated that tah lived with him for more than one-half of the tax_year accordingly tah is petitioner’s qualifying_child under sec_152 for the tax_year respondent also argues that petitioner is not the correct taxpayer to use a dependency_exemption deduction for tah for the tax_year sec_152 provides tie-breaker rules for taxpayers who can claim the same individual as a qualifying_child the tie-breaker rules in section c do not however apply to taxpayers claiming the same individual as a qualifying_relative respondent incorrectly uses factors from the qualifying_relative test to disqualify petitioner from claiming the exemption deduction it is immaterial for the tie-breaker rules of sec_152 who may claim tah as a qualifying_relative because the rules apply only to qualifying children as noted above only taxpayers who share the same abode with the individual can claim the individual as a qualifying_child sec_152 the only taxpayers who satisfy this requirement are petitioner and his father specifically neither of tah’s parents can claim tah as a qualifying_child because neither had the same principal_place_of_abode as tah for more than one- half of the taxable_year further basil sr cannot claim tah as a qualifying_child because tah does not bear the requisite relationship to basil sr see sec_152 tah is not his child or stepchild --or descendent thereof--under sec_152 accordingly petitioner is the only individual who can claim tah as a qualifying_child and the sec_152 tie-breaker rules are inapplicable child is defined in sec_152 to include a stepson or stepdaughter of the taxpayer--but neither stepson nor stepdaughter is defined in collier v commissioner tcmemo_2011_126 this court interpreted stepdaughter by using its ordinary and common meaning stepson should be interpreted accordingly webster’s new universal unabridged dictionary defines stepson to mean a son of one’s husband or wife by a previous marriage basil sr filed his tax_return as single and therefore did not have any stepchildren for the tax_year accordingly tah is not basil sr ’s child or a descendant thereof for the purposes of sec_152 because tah’s father mr freeman is not basil sr ’s stepchild see sec_152 petitioner has met his burden of establishing that he is entitled to a dependency_exemption deduction under sec_151 and sec_152 for his nephew tah for the tax_year ii child_tax_credit sec_24 allows a tax_credit of a specified amount with respect to each qualifying_child of a taxpayer as pertinent here sec_24 provides that for purposes of sec_24 qualifying_child means an individual under age who is a qualifying_child of the taxpayer as defined in sec_152 as discussed above petitioner has shown tah is his qualifying_child under sec_152 therefore petitioner has established that tah is a qualifying_child for the purposes of sec_24 accordingly petitioner has met his burden of establishing he is entitled to a child_tax_credit for tah for the tax_year under sec_24 the amount of the credit is limited by adjusted_gross_income and amount of tax paid see sec_24 tah was born in meaning that at most he was one year old in the tax_year iii earned_income_credit sec_32 permits an eligible_individual an earned_income_credit against the individual’s tax_liability as pertinent here the term eligible_individual is defined to mean any individual who has a qualifying_child for the taxable_year sec_32 a qualifying_child is a child of the taxpayer as defined in sec_152 sec_32 as discussed above petitioner has established that tah is his qualifying_child under sec_152 further petitioner is the only individual who can claim tah as a qualifying_child under sec_152 because for no one else met the residency or relationship requirements of sec_152 see sec_152 and b therefore petitioner has established that tah is his qualifying_child for the purposes of sec_32 for tax_year accordingly petitioner has met his burden of establishing he is entitled to an additional earned_income_credit for tah for the tax_year the amount of the credit is determined according to percentages that vary depending on the number of qualifying children sec_32 the credit is also subject_to a limitation based on adjusted_gross_income sec_32 respondent concedes petitioner alone is eligible for an earned_income_credit of dollar_figure to reflect the foregoing decision will be entered for petitioner
